Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments dated 1/25/22 are hereby entered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21, 23, 25-28, 32-39 and 42-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 21, 23, 25-28, 32-39 and 42-48 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or a method of organizing human activity.

In regard to Claim 21, the following limitations can be performed as a mental process by a human being alone and/or a method of organizing human activity, in terms of a human being(s) performing
a method comprising:
	comparing glucose traces…healthy users;
	determining…a regimen…user;
	obtaining additional glucose traces…regimen;
	evaluating the additional glucose traces…glucose traces;
	generating an output […] the output…glucose traces.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a computing device, display, sensors to monitor the presence or concentration of medicaments and/or glucose, cloud servers, social networking, and/or apps these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a computing device, display, sensors to monitor the presence or concentration of medicaments and/or glucose, cloud servers, social networking, and/or apps these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 2 in Applicant’s specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 25-28, 33-38, and 42-48 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20140039383 A1 by Dobbles et al (“Dobbles”), in view of PGPUB US 20110245634 A1 by Ray et al (“Ray”).
In regard to Claim 21, Dobbles teaches a method comprising:
comparing glucose traces of a user obtained over a first duration of time to [a target range]
(see, e.g., p239); 
determining, based on the [comparison with the target range], a regimen that includes a medicament to be ingested by the user;
(see, e.g., F13, 204; see, e.g., see, e.g., p157 in regard to oral insulin (“medicament ingested by the user”)); 
obtaining additional glucose traces of the user over a second duration of time after the user has started the regimen;
 (see, e.g., Figure 13, 202; see, e.g., paragraph 240 in regard to receiving glucose concentration data; see, e.g., F13, 208 in regard to “after the user has started the regimen”);
evaluating the additional glucose traces of the user to determine whether [they are within the target range];
(see, e.g., Figure 13, selection 204 and paragraph 241; see, e.g., paragraph 239 regarding “delivery is calculated to maintain the host substantially at and/or within a target range”);
[…]
	generating…device […] wherein the regimen is determined to be successful if the [glucose trace is within the target range], and wherein the regimen is adjusted if the [glucose trace is not within the target range]
	(see, e.g., Figure 13, selection 206 in regard to “generating an output”; see, e.g., p239  in regard to adjusting the medicament level based on whether or not the glucose level is within the target range).

	

Furthermore, while Dobbles teaches comparing glucose traces to a target range it may not teach the remaining claimed limitations, however, in an analogous reference, Ray teaches 
comparing glucose traces of a user…to glucose traces obtained from healthy users to identify one or more characteristics signatures…healthy users;
(see, e.g., F22A and F22B; and, e.g., p129-141 in regard to comparing curves based on blood glucose levels (“glucose traces”) of a variety of healthy and less healthy patients in order to identify patients at high risk of disease related complications);
determining, based on the one or more characteristic signatures, a regimen that includes a medicament […];
(see, e.g., p130 in regard to determining a treatment regimen based on a comparison of patient data);
generating an output for display at a computing device, the output including an indication of a degree of success or failure of the medicament […] based on the evaluating, wherein the regimen is determined to be successful if the one or more characteristic signatures are no longer present in the […] glucose traces;
(see, e.g., p141);

Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have incorporated the teachings of Ray into the method taught by the otherwise cited prior art, in order to recommend appropriate treatment levels of the medicament for the subject based on comparing the user’s glucose excursion area curves to those of healthier individuals in order to judge success/failure of a treatment regimen and to provide alerts/warnings to the patient based on that comparison.
In regard to Claims 23 and 26-27 see rejection of Claim 21.  Also see, e.g., Dobbles at, e.g., p125 and 127 in regard to sensing levels of insulin.
In regard to Claims 25, 28, and 42, see rejection of Claim 21.
In regard to Claims 33-37, Dobbles teaches receiving monitoring various other data about the user (see, e.g., paragraph 240), including exercise/activity data, auxiliary analyte data, meal data, that is received from a diary or log.
In regard to Claim 38, Dobbles teaches these limitations.  See e.g., paragraph 239.
In regard to Claim 43, Dobbles teaches these limitations.  See e.g., paragraph 162.
In regard to Claim 44, Dobbles teaches these limitations.  See e.g., paragraph 157.
In regard to Claims 45-46, Dobbles teaches these limitations.  See e.g., paragraph 254.
In regard to Claims 47-48, Ray teaches these limitations.  See e.g., F22A and 22B.





Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Dobbles, in view of Ray, further in view of PGPUB US 20170242975 A1 by Kahlbaugh (“Kahlbaugh”).
In regard to Claim 39, the otherwise cited prior art teaching the other limitations, Kahlbaugh teaches logging data to a remote server (see, e.g., paragraph 80).
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the features taught by Kahlbaugh to the method taught by the otherwise cited prior art, by logging data regarding the medicament regimens that a subject was receiving as well as demographic data regarding the subject to a remote/cloud server, in order to allow for later review of that data.

Response to Arguments
	Applicant argues on page 9 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    225
    642
    media_image1.png
    Greyscale

Applicant’s argument is not persuasive.  Applicant claims collecting data (e.g., glucose traces), analyzing that data (e.g., determine characteristic signatures, evaluating additional glucose traces to see if the signatures are still present), and providing an output based on that analysis (e.g., generating an output for display) and such subject matter has been held by the CAFC to be patent ineligible as a process that a human being can perform mentally in decisions such as, e.g., Electric Power Group.

	Applicant further argues on page 9 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image2.png
    279
    652
    media_image2.png
    Greyscale

Applicant’s argument is not persuasive because Applicant’s claimed “computing device” and “display” are not identified in the 101 as being part of Applicant’s claimed abstract idea.

	Applicant further argues on page 10 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image3.png
    368
    635
    media_image3.png
    Greyscale

Applicant’s argument is not persuasive because training a human subject to change his/her behavior has been identified by the CAFC as a method of organizing human activity in decisions such as, e.g., In re Noble Systems Corporation (non-precedential).

Applicant further argues on pages 11-12 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image4.png
    343
    638
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    351
    641
    media_image5.png
    Greyscale

Applicant’s argument is not persuasive. Citing McRo, the CAFC held in CardioNet that the claimed invention therein was patent eligible:

    PNG
    media_image6.png
    247
    523
    media_image6.png
    Greyscale

Applicant’s claimed invention, however, is not analogous to that of CardioNet.  Applicant’s claimed invention does not result in the “speedier, more accurate, and clinically significant detection” of any medical condition.  Instead, Applicant claims an invention directed at collecting data, analyzing data, and providing an output on a computer display based on that analysis, an output in regard to a treatment regimen that a patient may or may not follow.  Furthermore, Applicant neither claims nor discloses any particular drug treatment regimen that must result from Applicant’s claimed invention.  In other words, Applicant’s claimed invention does not require metformin or any other particular drug to necessarily be taken by the patient.

	Applicant further argues on page 14 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image7.png
    405
    697
    media_image7.png
    Greyscale

Applicant’s argument is not persuasive because claiming an iterative process does not necessarily claim patent eligible subject matter under the two-part Mayo test.  See, e.g., Parker v Flook and In re Board of Trustees of the Leland Stanford Junior University.  As well as claiming a shorter, more efficient abstract idea embodied on generic computing and sensing components does not necessarily claim patent eligible subject matter either, to the extent that any reduction in “certain inefficiencies” in processing times is merely the artifact of the resulting generic software embodiment running faster, and not some general improvement to the ability of the claimed computer to run faster.
	Applicant’s arguments in regard to the art rejections are addressed by the updated statements of those rejections made supra.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715